Title: To Thomas Jefferson from Richard Rush, 23 April 1823
From: Rush, Richard
To: Jefferson, Thomas

Dear sir. London April 23. 1823.Mr. Blaetterman called upon me a few days ago, to make some inquiries relative to the University. I told him that I believed its operations had been suspended for a while, through some unfortunate causes, but that I was under a like belief that its prospects were again as good or better than ever. He asked me if I thought he might write to you on the subject, and if I would forward his letter, to both which I replied in the affirmative, and he has accordingly sent me a letter, which I beg leave to enclose. If, touching this, or any other object connected with the Institution, I can render any services whatever here in London, permit me to renew my assurances of the pleasure it will yield me to be commanded by you.Mr John Hunter, the interesting young man of our country, who was so long among the Indians, lately spent a day with me. I was happy to hear from him that your health was good when he left you, and that you had recovered from the effects of your late accident. Amidst the occupation and excitements of this capital, he does not forget to speak with affection and gratitude of all your kindness to him.I remain, dear sir, with the highest respect, your attached and faithful  servantRichard Rush.